Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The cross notes at the beginning of the specification improperly identify the priority claim of the instant application.  The cross notes should read as: "This application is a divisional application of Application No. 16/062,823, filed June 15, 2018, which is the National Stage of International Application No. PCT/JP2017/003184 5 filed January 30, 2017, which claims the benefit of Japanese Patent Application No. JP2016-016466 filed January 29, 2016.”  See MPEP § 211.02. 

Information Disclosure Statement
The information disclosure statement filed October 22, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy each non-patent literature publication or that portion which caused it to be listed.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The abstract of the disclosure is objected to because it is identical to one that has already been published and describes element(s) (e.g. a stopper) not recited in the instant claims.  The abstract should provide concise statement of that which is new in the art to which the claims of the instant application, not the parent, pertain.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudau, US 6,126,568.  Sudau discloses damper device (32) configured to include a plurality of rotational elements including an input element (38) to which a torque from an engine is transmitted and an output element (66), a plurality of elastic bodies (52) respectively arranged to transmit a torque between the input element and the output element, and a rotary inertia mass damper with a mass body (44) that oscillates in accordance with relative rotation between a first , 
wherein the rotary inertia mass damper is configured to include a planetary gear (37) that includes a sun gear (46), a plurality of pinion gears (42), a carrier (36) that rotatably supports the plurality of pinion gears, and a ring gear (44) that meshes with the plurality of pinion gears, 
wherein the carrier is arranged to rotate integrally with the first element, 
wherein the sun gear is arranged to rotate integrally with the second element,
 wherein the ring gear works as the mass body of the rotary inertia mass damper, and wherein the carrier is aligned by either the sun gear or a member that rotates integrally with the sun gear,
wherein the first rotational element is configured to include two plate members (34) arranged to be opposed to each other in an axial direction such as to support (48) the plurality of elastic bodies and to rotatably support the plurality of pinion gears, the two plate members working as the carrier, and 
wherein at least one of the two plate members is aligned by either the sun gear or the member that rotates integrally with the sun gear,
wherein the output element is a single output plate member (46) disposed between the two plate members in the axial direction, the output plate member including outer teeth (col. 6, line 60) in an outer circumference thereof such as to work as the sun gear,
.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franke, US 9,267,569. Franke discloses a damper device configured to include a plurality of rotational elements including an input element (28, 30, see also “a common structure” at col. 3, line 6) to which a torque from an engine is transmitted and an output element (32, 36), a plurality of elastic bodies (50) respectively arranged to transmit a torque between the input element and the output element, and a rotary inertia mass damper with a mass body (10) that oscillates in accordance with relative rotation between a first rotational element (see input element above) which is one of the plurality of rotational elements and a second rotational element (see output element above) different from the first rotational element, 
wherein the rotary inertia mass damper is configured to include a planetary gear that includes a sun gear (32), a plurality of pinion gears (26), a carrier (28, 30) that rotatably supports the plurality of pinion gears, and a ring gear (10) that meshes with the plurality of pinion gears, 
wherein the carrier is arranged to rotate integrally with the first element, 
wherein the sun gear is arranged to rotate integrally with the second element,
wherein the ring gear works as the mass body of the rotary inertia mass damper, and wherein the carrier is aligned by either the sun gear or a member that rotates integrally with the sun gear,

wherein at least one of the two plate members is aligned by either the sun gear or the member that rotates integrally with the sun gear,
wherein the output element is a single output plate member (32) disposed between the two plate members in the axial direction, the output plate member including outer teeth (34) in an outer circumference thereof such as to work as the sun gear,
wherein the carrier is aligned by an output member (36) of the damper device that rotates integrally with the sun gear and is connected with an input shaft of a transmission (col. 3, lines 8-12),
wherein the plurality of rotational elements includes an intermediate element (18),
and wherein the plurality of elastic bodies include a first elastic body (51) arranged to transmit a torque between the input element and the intermediate element, and a second elastic body (53) arranged to transmit a torque between the intermediate element and the output element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura and Ishibashi each disclose a damper element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679